


Exhibit 10.1




INCREMENTAL ACTIVATION NOTICE
September 12, 2014
To:    Bank of America, N.A.,
as Administrative Agent under the Credit Agreement referred to below


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of March 18, 1999 and amended and restated on April 11, 2012 (as amended by
Amendment No. 1, dated as of March 22, 2013, Amendment No. 2, dated as of April
22, 2013, the Term F Incremental Activation Notice (as defined in Exhibit A),
Amendment No. 3, dated as of June 27, 2013, the Term E Incremental Activation
Notice (as defined in Exhibit A), and as the same may be further amended,
restated, modified and supplemented from time to time, the “Credit Agreement”)
by and among CHARTER COMMUNICATIONS OPERATING, LLC, a Delaware limited liability
company (“Borrower”), CCO HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), the LENDERS party thereto and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”).
This notice is an Incremental Activation Notice referred to in Section 2.1(f) of
the Credit Agreement. Effective as of the Incremental Facilities Effective Date,
the Borrower, the Administrative Agent and each of the Lenders signatory hereto
each hereby agree as follows:
ARTICLE ONE
DEFINED TERMS


Terms defined in the Credit Agreement are used herein as defined therein. In
addition, the following terms have the meanings specified below:
“Incremental Facilities Effective Date”: the date on which the conditions
specified in Article Three are satisfied.
“Term G Lender”: each Lender that holds a Term G Loan Commitment or that makes a
Term G Loan.
“Term G Loan Commitment”: as to any Term G Lender, the obligation of such Lender
to make Term G Loans in an aggregate principal amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Term G Loan Commitment” on Schedule I or (b) the amount set forth in
any Assignment and Assumption to which such Lender is a party as an Assignee, in
each case as the same may be changed from time to time pursuant to the terms
hereof and of the Credit Agreement. The Term G Loan Commitment of each Term G
Lender shall automatically be permanently reduced by the amount of any Term G
Loans made by it.




--------------------------------------------------------------------------------






ARTICLE TWO


INCREMENTAL TERM LOANS
The terms of the Term G Loans established pursuant to this Incremental
Activation Notice shall be identical to the terms of the Term Loans outstanding
immediately prior to the effectiveness of this Incremental Activation Notice,
subject to the following additional terms or as otherwise provided herein:
(a)    Procedures for Borrowing. Subject to the terms and conditions hereof and
in the Credit Agreement, each Term G Lender severally agrees to make a loan (the
“Term G Loan”), in each case, on the Incremental Facilities Effective Date in an
amount equal to its Term G Loan Commitment pursuant to a single borrowing. Each
Term G Loan shall initially be the Type of Loan specified in the Notice of
Borrowing delivered pursuant to clause (b) of Article Four below until otherwise
converted or continued in accordance with the Credit Agreement.


(b)    Incremental Term Maturity Date. The Incremental Term Maturity Date shall
be September 12, 2021 (the “Incremental Term Maturity Date”).


(c)    Amortization. The Term G Loans of each Term G Lender shall mature in
installments following the Incremental Facilities Effective Date (each due on
the last day of each calendar quarter, except for the last installment),
commencing the earlier (x) termination of the Acquisition Agreement and (y) the
closing of the Acquisition, each of which shall be in an amount equal to (A) in
the case of all such installments due prior to the Incremental Term Maturity
Date, 0.25% of the principal amount of the Term G Loans under the Credit
Agreement on the Incremental Facilities Effective Date (it being understood
that, in addition to reductions resulting from optional and mandatory
prepayments in accordance with Section 2.8 and Section 2.9 of the Credit
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term G Loans on any such date shall be reduced
proportionately as a result of any conversion of Term G Loans to Extended Term
Loans following the Incremental Facilities Effective Date and prior to the date
of such payment) and (B) in the case of the last installment (which shall be due
on the Incremental Term Maturity Date), the remaining principal balance of such
Term G Loans outstanding on such date.


(d)    Applicable Margin. The Applicable Margin with respect to the Term G Loans
shall be the sum of (A) in the case of ABR Loans, (x) 2.50% and (y) the amount
(expressed as a percentage), if any, by which 1.75% exceeds the ABR at such time
and (B) in the case of Eurodollar Loans, (x) 3.50% and (y) the amount (expressed
as a percentage), if any, by which 0.75% exceeds the Eurodollar Rate for such
Loans at such time; provided that in the event that any Incremental Term Loans
or other Indebtedness which is secured by Liens ranking pari passu with the
Liens securing the Obligations are incurred for purposes of financing all or a
portion of the consideration payable in connection with the Acquisition and
which Incremental Term Loans or other Indebtedness has an Effective Yield that
is greater than the Effective Yield of the Term G Loans, the Applicable Margins
with respect to the Term G Loans shall be increased to the extent necessary so
that the Effective Yield of the Term G Loans is equal to the Effective Yield of
such other Incremental Term Loans or other Indebtedness.




--------------------------------------------------------------------------------






(e)    Upfront Fees. On the Incremental Facilities Effective Date, the Borrower
shall pay to the Term G Lenders an upfront fee equal to 0.50% of the principal
amount of the Term G Loans funded to the Borrower by the Term G Lender on such
date.


(f)    Designation. None of the Term G Loans shall constitute Refinancing Term
Loans.


(g)    Participation in Mandatory Prepayments from Asset Sales. The Term G Loans
shall participate to the fullest extent permitted by Section 2.9(a) of the
Credit Agreement in any prepayment from amounts required to be applied to a
prepay Term Loans pursuant to Section 2.9(a) of the Credit Agreement.


(h)    Participation in Voluntary Prepayments; Soft-Call Protection. Voluntary
repayments of the Term G Loans will be permitted at any time, without premium or
penalty, subject to Section 2.18 of the Credit Agreement, except as provided in
the following sentence. Notwithstanding anything to the contrary contained in
the foregoing or in the Credit Agreement, at the time of the effectiveness of
any Repricing Transaction that is consummated prior to the one year anniversary
of the Incremental Facilities Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with outstanding
Term G Loans, a fee in an amount equal to 1.0% of (x) in the case of a Repricing
Transaction of the type described in clause (a) of the definition thereof, the
aggregate principal amount of such Lender’s Term G Loans prepaid (or converted)
in connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of such Lender’s Term G Loans outstanding immediately prior to
such amendment. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.


(i)    Assignment and Participation of Loans. The Term G Loans shall be subject
to the assignment and participation provisions applicable to Term Loans under
Section 10.6 of the Credit Agreement.


(j)    No Security in Assets of Holdings. The Term G Loans shall not be secured
under the Loan Documents by any assets of Holdings.


ARTICLE THREE
REPRESENTATION AND WARRANTIES; NO DEFAULTS
Each Loan Party represents and warrants to the Administrative Agent and each of
the Lenders party hereto that (i) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date) and
(ii) no Default or Event of Default shall have occurred and be continuing on the
date hereof or after giving effect to the Commitments and Loans in respect of
the Term G Loans.




--------------------------------------------------------------------------------






ARTICLE FOUR
CONDITIONS TO EFFECTIVENESS
The effectiveness of this Acquisition Incremental Activation Notice on the
Incremental Facilities Effective Date is subject to satisfaction of the
following conditions precedent:
(a)    Counterparts of Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page) of this Incremental
Activation Notice from (i) each Loan Party and (ii)  the Lenders listed on
Schedule I hereto (the “Incremental Term Lenders”).


(b)    Notice of Borrowing. The Administrative Agent shall have received a duly
completed Notice of Borrowing for the Term G Loans to be borrowed on the
Incremental Facilities Effective Date.


(c)    Opinion of Counsel to the Loan Parties. The Administrative Agent shall
have received an opinion addressed to the Administrative Agent and the Lenders
party to the Credit Agreement, dated the Incremental Facilities Effective Date,
of Kirkland & Ellis LLP, counsel to the Loan Parties, covering such matters as
the Administrative Agent and the Incremental Term Lenders may reasonably
request.


ARTICLE FIVE


MISCELLANEOUS


(a)Expenses. To the extent contemplated by Section 10.5 of the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent and each other Agent
for its reasonable out of pocket expenses in connection with this Incremental
Activation Notice and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent.


(b)Effect of Incremental Activation Notice. Except as expressly set forth
herein, this Incremental Activation Notice shall not by implication or otherwise
limit, impair, constitute an amendment of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. From and after the
Incremental Facilities Effective Date, all references to the Credit Agreement in
any Loan Document shall, unless expressly provided otherwise, refer to the
Credit Agreement as supplemented by this Incremental Activation Notice.




--------------------------------------------------------------------------------






(c)    Counterparts; Integration; Effectiveness. This Incremental Activation
Notice may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Incremental
Activation Notice shall become effective when this Incremental Activation Notice
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof and thereof which, when taken
together, bear the signatures of each of the other parties hereto and thereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Incremental Activation Notice by
telecopy shall be effective as delivery of a manually executed counterpart of
this Incremental Activation Notice.


(d)    Governing Law. This Incremental Activation Notice and the rights and
obligations of the parties under this Incremental Activation Notice shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.


(e)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Incremental Activation Notice and shall not
affect the construction of, or be taken into consideration in interpreting, this
Incremental Activation Notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















        






























--------------------------------------------------------------------------------




CCO HOLDINGS, LLC, as Holdings
 
 
 
By:
 
/s/ Charles Fisher
 
 
Name: Charles Fisher
 
 
Title: Senior Vice President - Corporate Finance

    




CHARTER COMMUNICATIONS OPERATING, LLC, as
Borrower
 
 
 
By:
 
/s/ Charles Fisher
 
 
Name: Charles Fisher
 
 
Title: Senior Vice President - Corporate Finance





THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE II HERETO
 
 
 
By:
 
/s/ Charles Fisher
 
 
Name: Charles Fisher
 
 
Title: Senior Vice President - Corporate Finance




[Signature Page to Activation Notice]



--------------------------------------------------------------------------------






                        
GOLDMAN SACHS BANK USA, as a Term G Lender
 
 
 
By:
 
/s/ Charles Johnston
 
 
Name: Charles Johnston
 
 
Title: Authorized Signatory


[Signature Page to Activation Notice]



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Term G Lender
 
 
 
By:
 
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
Title: Authorized Signatory

By:
 
/s/ Stanley Tran
 
 
Name: Stanley Tran
 
 
Title: Authorized Signatory



            

[Signature Page to Activation Notice]



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH as a Term G Lender
 
 
 
By:
 
/s/ Anca Trifan
 
 
Name: Anca Trifan
 
 
Title: Authorized Signatory

By:
 
/s/ Dusan Lazarov
 
 
Name: Dusan Lazarov
 
 
Title: Director




[Signature Page to Activation Notice]



--------------------------------------------------------------------------------






                    
BANK OF AMERICA, N.A., as a Term G Lender
 
 
 
By:
 
/s/ Prayes Majmudar
 
 
Name: Prayes Majmudar
 
 
Title: Director




[Signature Page to Activation Notice]



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:


BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
By:
 
/s/ Don B. Pinzon
 
 
Name: Don B. Pinzon
 
 
Title: Vice President
















[Signature Page to Activation Notice]



--------------------------------------------------------------------------------






Schedule I


[Term G Loan Commitments
on Incremental Facilities Effective Date]



--------------------------------------------------------------------------------




Schedule II
Subsidiary Guarantors
American Cable Entertainment Company, LLC
Cable Equities Colorado, LLC
CCO Purchasing, LLC
Charter Advertising of Saint Louis, LLC
Charter Cable Operating Company, LLC
Charter Cable Partners, LLC
Charter Communications Entertainment I, LLC
Charter Communications Entertainment II, LLC
Charter Communications Entertainment, LLC
Charter Communications Properties LLC
Charter Communications, LLC
Charter Distribution, LLC
Charter Helicon, LLC
Charter RMG, LLC
HPI Acquisition Co. LLC
Interlink Communications Partners, LLC
Long Beach, LLC
Marcus Cable Associates, L.L.C.
Marcus Cable of Alabama, L.L.C.
Peachtree Cable TV, LLC
Rifkin Acquisition Partners, LLC
Tennessee, LLC
Vista Broadband Communications, LLC
Cable Equities of Colorado Management Corp.
Marcus Cable, Inc.
Robin Media Group, Inc.
Helicon Partners I, L.P.
Peachtree Cable TV, L.P.
The Helicon Group, L.P.
Charter Communications Operating Capital Corp.
CCO NR Holdings, LLC
Charter Communications Ventures, LLC
CC Systems, LLC
CC Fiberlink, LLC
Charter Fiberlink - Alabama, LLC
Charter Fiberlink - Illinois, LLC
Charter Fiberlink CCO, LLC
Charter Fiberlink - Michigan, LLC
Charter Fiberlink - Missouri, LLC
Charter Fiberlink TX-CCO, LLC
Charter Communications VII, LLC
Falcon Cable Communications, LLC
Falcon Community Cable, L.P.

Schedule II-1

--------------------------------------------------------------------------------




Falcon Video Communications, L.P.
Falcon Cable Media, A California Limited Partnership
Falcon Community Ventures I Limited Partnership
Falcon Cable Systems Company II, L.P.
Falcon Cablevision, A California Limited Partnership
Falcon Telecable, A California Limited Partnership
Falcon First, Inc.
Falcon First Cable of the Southeast, Inc.
Athens Cablevision Inc.
Dalton Cablevision Inc.
Plattsburgh Cablevision Inc.
Scottsboro TV Cable, Inc.
Ausable Cable TV, Inc.
Charter Fiberlink AR-CCVII, LLC
Charter Fiberlink NV-CCVII, LLC
Charter Fiberlink OR-CCVII, LLC
Charter Fiberlink WA-CCVII, LLC
Charter Communications VI, LLC
CC 10, LLC
CC VI Operating Company, LLC
Tioga Cable Company, Inc.
Charter Fiberlink MS-CCVI, LLC
Charter Fiberlink CA-CCO, LLC
Charter Fiberlink MA-CCO, LLC
Charter Fiberlink NC-CCO, LLC
Charter Fiberlink OH-CCO, LLC
Charter Fiberlink SC-CCO, LLC
Charter Fiberlink VA-CCO, LLC
Charter Fiberlink VT-CCO, LLC
CC V Holdings, LLC
CC VIII, LLC
CC VIII Holdings, LLC
CC VIII Operating, LLC
CC Michigan, LLC
Charter Communications V, LLC
Charter Fiberlink CC VIII, LLC
Hometown TV, Inc.
Midwest Cable Communications, Inc.
Charter Video Electronics, Inc.
Renaissance Media LLC
CC VIII Leasing of Wisconsin, LLC
Charter Cable Leasing of Wisconsin, LLC
Charter Stores FCN, LLC
Pacific Microwave Joint Venture
CC VI Fiberlink, LLC
CC VII Fiberlink, LLC



--------------------------------------------------------------------------------






CC VIII Fiberlink, LLC
CCO Fiberlink, LLC
CCO SoCal I, LLC
CCO SoCal II, LLC
CCO SoCal Vehicles, LLC
Charter Fiberlink CT - CCO, LLC
Charter Fiberlink - Georgia, LLC
Charter Fiberlink LA - CCO, LLC
Charter Fiberlink - Nebraska, LLC
Charter Fiberlink NY - CCO, LLC
Charter Fiberlink NH - CCO, LLC
Charter Fiberlink - Tennessee, LLC
Charter Advanced Services (CA), LLC
Charter Advanced Services (CT), LLC
Charter Advanced Services (LA), LLC
Charter Advanced Services (MA), LLC
Charter Advanced Services (NC), LLC
Charter Advanced Services (NH), LLC
Charter Advanced Services (NY), LLC
Charter Advanced Services (SC), LLC
Charter Advanced Services (VA), LLC
Charter Advanced Services (VT), LLC
Charter Advanced Services (AL), LLC
Charter Advanced Services (GA), LLC
Charter Advanced Services (IL), LLC
Charter Advanced Services (MI), LLC
Charter Advanced Services (MO), LLC
Charter Advanced Services (NE), LLC
Charter Advanced Services (TN), LLC
Charter Advanced Services (TX), LLC
Charter Advanced Services (WI), LLC
Charter Advanced Services (MN), LLC
Charter Advanced Services (NV), LLC
Charter Advanced Services (OR), LLC
Charter Advanced Services (WA), LLC
Charter Advanced Services (MT), LLC
Charter Advanced Services (UT), LLC
Charter Advanced Services (WY), LLC
Charter Advanced Services (CO), LLC
Charter Advanced Services VIII (MI), LLC
Charter Advanced Services VIII (MN), LLC
Charter Advanced Services VIII (WI), LLC,
Bresnan Broadband Holdings, LLC
Bresnan Communications, LLC
Bresnan Digital Services, LLC
Bresnan Microwave of Montana, LLC



--------------------------------------------------------------------------------






Bresnan Broadband of Colorado, LLC
Bresnan Broadband of Montana, LLC
Bresnan Broadband of Wyoming, LLC
Bresnan Broadband of Utah, LLC
Charter Advanced Services (MS), LLC
Charter Advanced Services (PA), LLC
Charter Advanced Services (OH), LLC
Charter Advanced Services (KY), LLC
Charter Advanced Services (IN), LLC
Charter Advanced Services (WV), LLC
RMG Transfers III, LLC
CCO Holdco Transfers VII, LLC
CCO Transfers, LLC
PCI Transfers VI, LLC
ACTV Transfers V, LLC
Phone Transfers (AL), LLC
Phone Transfers (GA), LLC
Phone Transfers (TN), LLC
Phone Transfers (CA), LLC
Phone Transfers (NC), LLC
Phone Transfers (VA), LLC
VOIP Transfers (AL), LLC
VOIP Transfers (GA), LLC
VOIP Transfers (TN), LLC
VOIP Transfers (CA), LLC
VOIP Transfers (NC), LLC
VOIP Transfers (VA), LLC
CCO LP, LLC
Charter Communications of California, LLC
Charter Home Security, LLC



